Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 20, 2020 is acknowledged.
Claims 1-6, 8-10, 12-17, 19 and 20 are pending.
Claims 7, 11 and 18 are cancelled.
Claims 1 and 17 are currently amended.
Claims 19 and 20 are new.
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6, 8-10, 12-16, 19 and 20 as filed on November 20, 2020 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 1, all previous claim rejections under 35 USC 112(a) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 12-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as currently amended recites a size of a pre-baked wet snuff pouch.  The term “pre-baked wet snuff pouch” does not appear to be a term of art such that one would immediately envisage a size thereof and the specification likewise does not disclose how such pouches are sized.  Furthermore, claim 1 as currently amended recites two sizes, a first size of capable of placement between the lip and teeth of a human and the second size of a pre-baked wet snuff pouch.  While it is presumed that the snuff pouch is sized to fit between the lip and teeth, it is not clear how the size of the snuff pouch limits the claim.  Therefore, the claim is indefinite.   Claims 2-6, 8-10, 12-16, 19 and 20 are included in this rejection because they depend from claim 1 and because they do not remedy the ambiguity.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 6, 8-10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi et al. (US 2008/0292683, published November 27, 2008, of record) in view of Crawford (US 2009/0025741, published January 29, 2009, of record); Winterson et al. (US 2007/0095356, published May 3, 2007); and Stanley et al. (US 5,783,207, published July 21, 1998, of record). 
	Sanghvi teach compositions that include a plurality of water soluble or water dispersible polymeric film shreds (multiple solid particles that are dissolvable), a carrier and an active such as a drug (abstract; claim 1).  The film shreds may be used for various routes of administration, including peroral or transmucosal (paragraph [0081]; also [0206]).  When in contact with bodily fluids and/or water, the film dissolves (paragraph [0083]; also [0087], [0091], [0114], [0207], [0210] and [0255]).  
	The film shreds may comprise the active agent (claim 13).  The active agent in the film shreds is selected from inter alia botanicals inclusive of nicotine or tobacco (claims 14 and 15; paragraphs [0081], [0111] and [0233]; Example 5).  The polymeric film shreds comprise a water soluble polymer inclusive of sodium alginate (claim 27; paragraph [0088]), as required by instant claim 9.  Certain polymers may require a plasticizer to achieve a flexible film (paragraph [0099]; also [0137] and [0142]), as required by instant claim 6.  The compositions may further comprise additives inclusive of buffering agents (paragraph [0138]).  In some embodiments, the film shreds may further comprise an edible base inclusive of carbonates (paragraph [0220]), as required by instant claim 8.  It may be desirable to control the release of the active from the film; combinations of release patterns such as initial spike release followed by lower levels of sustained release are contemplated (paragraph [0107]; also [0108]-[0110] and [0179]).  The film products are capable of accommodating a wide range of amounts of the active (paragraph [0130]).  On a dry basis, the film shreds of Example I comprise (19.2+38.4)/(19.2+38.4+1.8+11.8+32.0) = 57.6/103.2 ~= 56 wt% active / drug (Table 1).  
	The film shreds may be in (inside) the carrier (claim 2).  The carrier may be in the form of inter alia a sachet or chewable matrix / pouch (claims 11 and 123-128; paragraphs [0082], [0084] and [0186]; Example 5).  The compositions may further comprise additives inclusive of fillers and bulking agents (paragraph [0138]), as required by instant claim 2.  Such extenders may optionally be added up to about 80% (paragraphs [0139]-[0140]; also [0146]), as required by instant claim 5.
	The film shreds can be mixed with other ingredients or actives such as tobacco when used as a sachet (paragraph [0082]). 
	
	Sanghvi do not specifically teach a semi-permeable pouch designed for and having a size capable of placement under the lip / between the lip and the teeth, wherein the pouch has sealed, opposite short ends and is the size of a pre-baked wet snuff pouch, wherein the pouch has pores or channels to allow transport of nicotine but at least initially retains said multiple solid particles as required by claim 1.
	Sanghvi do not specifically teach nicotine and a buffer system providing a basic pH as required by claim 1.

	Sanghvi do not teach a rectangular shape pouch as required by claim 19.
	Sanghvi do not teach the long sides of the rectangular pouch are seal-free as required by claim 20.
These deficiencies are made up for in the teachings of Crawford, Winterson and Stanley.
	Crawford teach a tobacco-free oral flavor delivery pouch product that includes a porous pouch wrapper and an inner filling material; the flavors / juices from the inner filling are able to exit the pouch via the pores in the pouch wrapper (semi-permeable) (abstract; paragraphs [0003]-[0004], [0012], [0015], [0020]-[0021]; Figures).  The pouch fits between the cheek and teeth or gums; the user can suck, chew or otherwise orally manipulate the pouch product to release the flavors contained therein (paragraph [0016]).  The inner filling material may be loose and may comprise a solid flavor component in the form of a polymer flavor strip, the flavor strip having functional ingredients embedded therein (paragraphs [0023]-[0024]).  The flavor strip may be ground and mixed with microcrystalline cellulose beads / bits (paragraph [0025]).  The flavor component may be present from 1 to 50% based on the weight of the inner filling material (paragraph [0028]).  
Winterson teach a pouched non-tobacco product comprising a lined pouch material of a web and a water-soluble liner; pouched tobacco products are intended to be placed under the upper lip (title; abstract; paragraph [0001]; Figures; claims).  The web is constructed from cellulose fiber such as tea bag material; the web material is selected to have properties inclusive of water permeability (paragraph [0022]).  The liner dissolves upon placement of the product into the mouth (paragraph [0028]).  The pouched product:

    PNG
    media_image1.png
    208
    339
    media_image1.png
    Greyscale

is generally a rectangular tube that is sealed at the short ends (paragraphs [0018], [0070]-[0086]; Figures), as required by instant claims 19 and 20.  While an embodiment comprises longitudinal seam:

    PNG
    media_image2.png
    285
    375
    media_image2.png
    Greyscale

the longitudinal seam is centered on one face of the product (the long sides are seal-free), as required by instant claim 20. 
	Stanley teach nicotine is available in either the free base or salt form; in an alkaline (basic) environment nicotine is in the free base form which is readily absorbed through mucosal membranes (column 7, lines 38-60).  Because saliva normally has a somewhat acidic pH, the incorporation of an alkaline salt such as sodium carbonate into the dosage form will buffer the pH and facilitate the formation of absorbable nicotine (column 7, lines 38-60).  Stanley further teach a nicotine dosage form comprising a matrix dissolvable in the oral cavity, the matrix comprising a pharmacologically effective dose of nicotine (claims 1 and 5; abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made that the porous sachet or chewable matrix / pouch into which the plurality of polymer / sodium alginate film shreds comprising nicotine as a botanical active as taught by Sanghvi should be sized to fit between the cheek and teeth or gums as taught by Crawford in order to comfortably fit inside the users mouth for oral delivery as illustrated in the Figures of Crawford.  There would be a reasonable expectation of success because Sanghvi do not delimit the size of the sachet or chewable matrix.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that the porous sachet or chewable matrix / pouch should be shaped to fit between the cheek and gums and that such shapes include half-moons as illustrated in Figure 1 of Crawford and rectangles having sealed ends as illustrated in Figure 1 of Winterson.  There would be a reasonable expectation of success because Sanghvi do not delimit the shape of the sachet or chewable matrix and because the pouch shapes illustrated by Crawford and by Winterson are each independently taught as suitable for delivering non-tobacco products.

Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of nicotine in the polymer / sodium alginate film shreds of Sanghvi in order to obtain a pharmacologically effective dose as taught by Stanley.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 II.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the nicotine in the polymer / sodium alginate film shreds of Sanghvi in amounts exemplified for other active agents such as about 56 wt% as exemplified in Table 1 for Example 1.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi et al. (US 2008/0292683, published November 27, 2008, of record) in view of Crawford (US 2009/0025741, published January 29, 2009, of record); Winterson et al. (US 2007/0095356, published May 3, 2007); and Stanley et al. (US 5,783,207, published July 21, 1998, of record) as applied to claims 1, 2, 6, 8-10, 19 and 20 above, and further in view of Ek et al. (US 2005/0053665, published March 10, 2005, IDS reference filed March 7, 2018) and Jonsson et al. (US 2006/0147498, published July 6, 2006, IDS reference filed March 7, 2018).
The teachings of Sanghvi, Crawford, Winterson and Stanley have been described supra.
They do not specifically teach microcrystalline cellulose filler particles as required by claim 3.
They do not teach said microcrystalline cellulose particles have sorbed an amount of said nicotine in voids and pores as required by claim 4.
They do not teach 10 to 30 wt% of said multiple solid particles and 70 to 80 wt% of said microcrystalline cellulose particles as required by claim 5.
These deficiencies are made up for in the teachings of Ek and Jonsson.
	Ek teach nicotine-containing pharmaceutical compositions wherein nicotine is absorbed into and/or adsorbed onto cellulose; the cellulose may be microcrystalline cellulose (abstract; paragraphs [0039]-[0040] and [0046]-[0047]), as required by instant claims 3 and 4.  The composition may be in the form of a sachet (paragraphs [0058] and [0116]-[0118]).  In order to obtain a sachet with suitable mass, an inert filling material inclusive of powdered cellulose can be added (Example 7).  
	Jonsson teach a composition comprising at least one ionic carbohydrate inclusive of alginate or pectin, having at least one biologically active substance inclusive of nicotine bound thereto, and at least one wetable non-soluble polymeric carbohydrate inclusive of cellulose, hemicellulose, or microcrystalline cellulose, as well as a liquid permeable pouch (abstract; paragraphs [0001], [0031], [0036], [0048], [0059], [0063], [0067] and [0070]), as required by instant claim 3.  A suitable mixture is 17-19% pectin, 27-30% cellulose and 20-24% 
	Regarding claims 3 and 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the content of the porous pouch of Sanghvi in view of Crawford, Winterson and Stanley comprising a plurality of polymer / sodium alginate film shreds comprising nicotine and an alkaline salt to further comprise an inert filling material inclusive of powdered cellulose as taught by Ek in order to obtain a sachet with suitable mass.  There would be a reasonable expectation of success because Sanghvi teach the compositions may further comprise additives inclusive of fillers and bulking agents added up to about 80%.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute microcrystalline cellulose as taught by Jonsson for the cellulose filler in the porous pouch of Sanghvi in view of Crawford, Winterson, Stanley and Ek because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Jonsson evidence the equivalence of cellulose and microcrystalline cellulose and because Jonsson illustrate both to be compatible with alginate.
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microcrystalline cellulose filler particles within porous pouch of Shanghvi in view of Crawford, Winterson, Stanley, Ek and Jonsson to further comprise nicotine absorbed / adsorbed thereto as taught by Ek in order to provide another mode of nicotine release.  One would be motivated to do so because Sanghvi teach it may be desirable to control the release of the active / nicotine and Sanghvi contemplate inter alia combinations of release patterns.

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi et al. (US 2008/0292683, published November 27, 2008, of record) in view of Crawford (US 2009/0025741, published January 29, 2009, of record); Winterson et al. (US 2007/0095356, published May 3, 2007); and Stanley et al. (US 5,783,207, published July 21, 1998, of record) as applied to claims 1, 2, 6, 8-10, 19 and 20 above, and further in view of Stenberg et al. (WO 2007/073346, published June 28, 2007, IDS reference filed March 7, 2018).
The teachings of Sanghvi, Crawford, Winterson and Stanley have been described supra.
Sanghvi further teach controlled release may be accomplished by incorporating a variety of different soluble polymers (paragraph [0108]).  The film shreds may have different characteristics (paragraph [0179]).
They do not teach a first set of particles having a first MW and a second set of particles having a second MW that is larger than said first MW as required by claim 12.
	They do not teach said first MW is 30,000 to 90,000 g/mole and said second MW is 100,000 to 500,000 g/mole as required by claim 13.
	They do not teach said first alginate salt as required by claim 14.
	They do not teach said second alginate salt as required by claim 15.
	They do not teach said first alginate salt has a different dissolution rate than said second alginate salt as required by claim 16.
These deficiencies are made up for in the teachings of Stenberg.
	Stenberg teach water soluble films comprising an alginate salt of monovalent cation inclusive of sodium; exemplary alginates include Protanal® LFR 5/60 (first alginate as evidenced by page 7, lines 22-31 of the instant specification) and Protanal® LF 10/60 (second alginate as evidenced by page 8, lines 1-12 of the instant specification) (title; abstract; page 8, lines 16-24; Table 2; claims 1 and 2), as required by instant claims 13-16.  An increase in the mean molecular weight of the alginate polymer will increase the viscosity of the composition; the higher the viscosity, the lower the resulting release rate in alginate matrix systems (page 8, lines 26-28), as required by instant claim 16.  The films may comprise at least one biologically / therapeutically active substance inclusive of nicotine from 0.000001 to 85 wt% (claims 10-13). 
	Regarding claims 12-16, it would have been obvious to one of ordinary skill in the art at the time the invention was made substitute Protanal® LFR 5/60 and Protanal® LF 10/60 as taught by Stenberg for the water soluble polymer of Sanghvi inclusive of sodium alginate because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Because Stenberg teach Protanal® LFR 5/60 and Protanal® LF 10/60 to have different viscosities (page 8), it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the rate of release of the active / nicotine from the film shreds of Shangvhi by combining active / nicotine Protanal® LFR 5/60 film shreds with active / nicotine Protanal® LF 10/60 film shreds because Stenberg teach the viscosity of the polymer affects the resulting active / nicotine release rate.  Also, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
	
Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant traverses the rejection over Sanghvi because Example 5 of Sanghvi describes polymeric film shreds including nictotine or another active which are sachet-packaged in a chewable pouch and permit nicotine to be controllably released upon chewing.  Thus the pouch of Sanghvi is designed to be chewed and is not designed to be merely placed under the lip as recited in claim 1.  Crawford discloses that a user can “such, chew or otherwise manipulate the pouch product” and thus does not disclose the claimed pouch.
	This line of argument remains unpersuasive for reasons of record.  Applicant is again reminded that the instant claims are drawn to a product, not to a method of use thereof.  Furthermore, Crawford expressly teach the pouches are intended to be placed under the lip and in contact with the cheeks / gums in paragraph [0016] as referenced in the rejection and Crawford expressly teach the pouches are porous, the pores allowing flavors and functional ingredients to diffuse into the user’s mouth in paragraph [0020] as referenced in the rejection.  These teachings render obvious the claimed intended uses / functional properties of claim 1.

	Applicant’s statement that chewing the claimed pouch would break the claimed pouch is acknowledged but not found persuasive because the claimed pouch need only be semi-permeable, sized to fit in the mouth and have sealed, opposite short ends.  It is not seen how the pouch as claimed would necessarily break upon chewing, particularly in view of the applied art which discloses products having this characteristics which may be chewed, or sucked, or otherwise orally manipulated according to the desire of the user.  Applicant’s statement that the 
	Therefore, the rejections over Sanghvi are properly maintained in modified form as necessitated by Applicant’s amendments.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paules et al. (US 4,703,765) teach a machine for forming, continuously, distinct portions of smokeless tobacco in a pouch or pocket form, and continuously forming a chain of individual pouches and cutting each pouch as illustrated in Figure 1a (title; abstract; Figures).
	Dube et al. (US 2008/0029110) teach a smokeless tobacco product configured for insertion into the mouth, the product comprising a water-permeable pouch (title; abstract; Figures).  Figure 3 is a cross-sectional view taken across the length of the product:

    PNG
    media_image3.png
    338
    569
    media_image3.png
    Greyscale

which illustrates sealed ends (paragraphs [0032], [0038]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633